By the Court, E. Darwin Smith, J.
The conveyance from Sibley to Daniel Graves vested in him the complete legal title to the premises described in the deed, free from all claim or trust, legal or equitable, enforceable at law in behalf of Jacob Graves. (1 R. S. 728, § 51.) By force of section 52 of the statute, (Id. 728,) the conveyance was fraudulent as against the creditors at that time of Jacob Graves, and a trust resulted in favor of such creditors to the extent that might have been necessary to satisfy their just demands. Eo such creditors have sought to reach the property in the hands of the fraudulent grantee, and it appears that all such creditors were fully paid before the conveyance from Daniel to Jacob Graves.
But if this were not so, no such creditors are now seeking to question the validity of the original conveyance. It is the creditors of Daniel Graves whose claims are now before the court in respect to this property. While he held the title to this property, it was subject to the claims of his creditors, as much as any other property to which he had title. But the plaintiff, or the creditor whom he represents, had acquired no lien upon this property before its conveyance to Jacob Graves, its equitable and real owner. Section 76 (or 64 of 1st ed.) of the statute, to which the counsel for the appellant refers, does not affect the question. That section declares that when an express trust is created, but is not contained or declared in *485the conveyance to the trustees, such conveyance shall he deemed absolute, as against subsequent creditors of the trustees. But there was in this case no express trust declared in any instrument. Daniel Graves was not a trustee. He was a fraudulent grantee as against the creditors of Jacob Graves, and took an absolute fee in favor of, or as against, his own creditors. Ho creditor of his was bound to regard him as holding this property upon any trust, expressed or implied. He held the absolute title, as we have seen, under section 51 of article 2d “ Of uses and trusts.” (1 R. S. 728.) But until some creditor of his obtained a lien upon it, his right of alienation was perfect in respect to it; and it was not a fraud upon his creditors to convey it to the real owner, Jacob Graves.
[Cayuga General Term,
June 6, 1859.
T. R. Strong, Welles and Smith, Justices.]
He was under no legal obligation to make such conveyance, but he was under a high moral and equitable obligation to do so. And the law is not so unjust that it will deny to men the right, while it is in their power to do so, to recognize and fulfill their obligations of honor and good faith. Until the creditors of Daniel Graves had acquired liens upon this land, they had no legal or equitable claims in respect ,to it, higher than, or superior to, those of Jacob Graves. ' x
It was not, in equity or good conscience, the property of Daniel Graves, and was, in his hands, only subject to claims of his creditors by way of penalty, and to subserve the general policy of the law in respect to the title, use, enjoyment and transfer of real estate, and to repress and hinder frauds.
The decision of the referee was clearly right, and the judgment should be affirmed.
Judgment affirmed.